Citation Nr: 1001619	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  01-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased rating for residuals of a 
cervical spine fracture, currently rated as 20 percent 
disabling with a separate 10 percent rating assigned for 
right upper extremity radiculopathy effective from June 13, 
2005, and a separate 10 percent rating assigned for left 
upper extremity radiculopathy effective from June 13, 2005. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Thereafter, jurisdiction of the claims was 
transferred to the RO in Montgomery, Alabama.   

When the case was last before the Board April 2006, the Board 
decided the Veteran's appeal for the issue involving 
entitlement to service connection for a heart condition.  The 
issue involving entitlement to an increased rating for 
residuals of a cervical spine fracture was remanded to the RO 
for Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), compliance and clarification regarding the 
March 2005 VA examination.  In letters dated in May 2006 and 
October 2006, the Veteran was notified that his increased 
rating claim would be further developed.  He appealed the 
denial of entitlement to service connection for a heart 
condition to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2008 Memorandum Decision, the 
Court vacated the Board's April 2006 decision, and remanded 
the matter to the Board for action in compliance with the 
motion.

The Board notes that in the April 2006 decision, the Board 
referred the following issues to the RO for proper 
development:  entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU), and entitlement to service connection 
for headaches, vertigo, and depression.  As it does not 
appear that any action was taken with regard to these issues, 
they are again referred to the RO for proper action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Initially, the Board points out that pursuant to the 
directive of the July 2008 Memorandum Decision, the Board has 
obtained translations for all German language documents of 
record.  

The Memorandum Decision also directs that Social Security 
Administration (SSA) records dating from April 2001 through 
April 2002 be obtained.  Specifically, a September 17, 2001 
consultative psychological evaluation and a March 28, 2002 
pain assessment and management record were mentioned as not 
being of record.  Therefore, copies of all SSA records dating 
from April 2001 through April 2002 should be obtained and 
placed in the claims folder.  

With respect to the claim for an increased rating for 
residuals of a cervical spine fracture, the Board notes that 
although on the first page of the July 2008 Memorandum 
Decision, the Court refers to a Board denial of this issue, a 
decision on this issue was not rendered by the Board in April 
2006.  Instead, this issue was remanded.  The Board notes 
that all April 2006 Board remand directives have been 
accomplished with respect to this issue, apart from the 
issuance of a supplemental statement of the case.  

Finally, the Board notes that in November 2009, the Veteran's 
attorney submitted a substantial amount of additional 
evidence.  This evidence has not yet been considered by the 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all Social Security 
Administration records dating from April 
2001 through April 2002 and associate them 
with the claims file.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims of entitlement to service 
connection for a heart condition and 
entitlement to a higher rating for 
residuals of a cervical spine fracture on 
a de novo basis, taking into consideration 
all evidence of record.  If the benefits 
sought on appeal remain denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before returning 
the claims file to the Board for further 
appellate consideration of the claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



